Supreme Court




       In the Matter of Angelo A. Mosca, III.                      No. 2017-265-M.P.
                                                                   No. 2017-323-M.P.




                                           ORDER

       On or about October 26, 2017, pursuant to Article III, Rule 13 of the Supreme Court

Rules of Disciplinary Procedure, the respondent filed an affidavit with this Court’s Disciplinary

Board setting forth that he is aware he is the subject of an investigation of professional

misconduct. The respondent’s affidavit sets forth that he freely and voluntarily consents to

disbarment and that he is fully aware of the implications of submitting his consent.          On

November 22, 2017, Disciplinary Counsel filed the respondent’s affidavit with the Court.

       Upon review of the respondent’s affidavit, we deem that an order disbarring the

respondent is appropriate.

       Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged, and decreed,

that the respondent, Angelo A. Mosca, III, be and is hereby disbarred on consent from engaging

in the practice of law.

       Entered as an Order of this Court this 4th Day of December, 2017.



                                                    By Order,



                                                    _______________/s/_________________
                                                                 Clerk
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of Angelo A. Mosca, III.
                                     No. 2017-265-M.P.
Case Number
                                     No. 2017-323-M.P.

Date Order Filed                     December 4, 2017

                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     N/A

                                     For Petitioner:

                                     David D. Curtin
Attorney(s) on Appeal                Chief Disciplinary Counsel

                                     For Respondent:

                                     Angelo A. Mosca, III, Pro Se




SU-CMS-02B (revised November 2016)